ZU ores 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on °F Ce TD

JUL 28 2019
UNITED STATES DISTRICT COURT Mark C. McCartt, Clerk
NORTHERN DISTRICT OF OKLAHOMA US. DISTRICT CouRT
SITTING AT TULSA, OK
' Melissa Phillips yd 0 6 JED FHM
VS. Case Nol 9 CV
|. United States Army Corp Of Engineers Defendant
Tulsa District
And
2 Jeff Knack USACE Chief of Operations Defendant
Tulsa District Official and Individual Capacities
And
3. Craig Robbins Lake Eufaula Project manager for Defendant

USACE Official and Individual capacities

CIVIL RIGHTS CLAIM, ADA Title II and III, Discrimination against disabled
persons violating equality, Retaliation claim, Trespass, Wrongful taking of property rights
and of taking prescriptive easement, 1* Amendment violation, Violation of due process,
defamation, slander, Libel, Intentional Infliction of emotional Distress, Negligent
infliction of emotional distress, requesting Judicial review, declarative injunction, other
injunction.

Federal Jurisdiction
Federal law and Constitutional rights involved in this case by such acts:

ADA Title 1,2,4.42 U.S.C. 1983, 1985 AND 1986 AND 1986(3), 5 U.S.C. Section 702,
701-706, 28 U.S.C. 1331, 28 U.S.C. 2201, Title 36 U.S.C. pedestrian access of lakes.
Constitutional right to due process, peaceful enjoyment of property rights, liberty

VENUE

Tulsa USACE defendants have the most decisions power over actions involved and have
done most of the acts involving constitutional rights and federal law thus venue is proper

in this court.
BRIEF STATEMENT OF FACTS

1. In May of 2019 Lake Eufaula project manager for United States Army corp of
Engineers, hereon known as USACE, did take over a public access road that has always
been used by the public and particularly local property owners whose taxes pay for such

P.1

ess he
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 2 of 14

county maintained until may of 2019 road which accesses the lake and property values

have relied on since existence of the lake.

2. Retaliation and Due Process violation. Plaintiff did begin to get petitions signed for
various reasons and was assaulted, harassed, intimidated, retaliated against in various
ways while the local residents on one street were given sole private use of the local

shoreline passed the barriers the USACE put at end of the 2 local access roads.

3. Violation of ADA. The current policy about allowing disabled people electric
wheelchair access and disable scooter access to the pedestrian access now remaining is

denied and the USACE has a policy that redefines what access is to disabled people.

4. Violation of ADA. USACE also refuses to comply with ADA in the recreation
facilities they receive money for from the public to use which no justified reason exists to
not become ADA compliant. ONLY ONE facility in a lake they claim has over 800

shoreline miles is ADA compliant.

5, Trespass, Retaliation, Due Process violation, ITED. Chief of operations defendant
Jeff Knack did trespass on plaintiff’s private residence using park rangers to act as mail
carriers for a letter he already mailed out as act of retaliation, aggression and due process
violation, and they stood on her front porch when she was resting from second surgery in

1 month not even dressed yelling her name until she answered the door.

6. Such actions are outside scope of employment and directed she no longer be allowed
to seek resolution after being told she could contact the commander and given his address
and name about the conspiracy to privatize the shoreline on Boston and Cleo street of
Longtown, Oklahoma Williams Subdivision, to renter residents. This despite harming the
entire neighborhoods rights and property value, plaintiff’s included. His act served to try
to keep superiors from learning what was going on and intimidate her and hinder her

resolution process. Such violates due process.

7, Constitutional violations deprivation of peaceful enjoyment of life liberty and
P.2
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 3 of 14

peaceful enjoyment of property, ADA violations of lake access to disabled person, theft of

property rights, malicious prosecution, defamation, and in violation of Title 36 U.S.C.

FACTS IN DETAIL OF ACTIONS BY DEFENDANTS OF THIS CASE

1. Of recent, the Corp of Army Engineers local office did without any notice to
local residents and no justified reasons violating their own federal regulations and
constitutional right to peaceful enjoyment of property and rights to such properties did
put large concrete barriers to a loop road which is and has been a public road that
evidence will show county and community taxpayers pay for such road. The road is a
public road that loops around and is lake access adding much value to properties in a

depressed marketed area that lake access gives great value to.

2. They did this for no reason but one landowner rented a lot at the end of one of the
loop roads and conspired with local sheriff department staff to cut off the whole
neighborhood to the lake shore there on the loop and violate law by denying access to .
the lake shore, the corp of engineer with no explanation, no compensation to local
property owners who’s right to such lake access they invested in when buying properties
in the area, put large barriers in the middle of the 2 loop roads cutting off almost half of
the public tax payers public road. He said to stop boat launching there, atv riding there
and preserve shoreline from erosion because 2 Boston street renters complained.

Said defendant Craig Robbins did admit it was because the 2 renters called making
various complaints of public use of the lake there that has always been allowed since the
existence of the lake. NEVER before did the Corp put any sign indicating the road was
not public at the end of Cleo and Boston street of Williams subdivisions in Longtown Ok.
They did not put such barriers in other open lake access roads in the area just there to
give sole private use to the local renters. It is contradictory to allow the shoreline to be
used as large boat parking lot and knowing the renters are launching boats there and

evidence will

P.3
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 4 of 14

prove as such but they refuse such evidence. There is no concern for shoreline

preservation.Evidence such as videos, pictures, and other, with many witness statements.

3. The renters wanting to keep all others out, were regularly harassing people saying it
was theirs and private , attacked plaintiff and took her petition paper to get barriers
removed from her hands, cussed her out called names, telling her and others the road
where the govt sign said government property is now private and noone would any longer
be allowed there. Sheriff’s dispatcher tried to act like he did no wrong so plaintiff asked
for a deputy to assist.. The Park Rangers were called. They refused to deal with them
either about running off people from using the lake there at end of Cleo and Boston street.
Instead they harassed her for using her right to petition and collect signatures from the
public and the local residents who also were upset at the incidents. They had duty to

enforce the federal law and failed to do so and continue to. Instead defamed Plaintiff.

4. This caused significant anxiety and stress to use such intimidation, threats, make up
lies to falsely accuse plaintiff openly when she said she had evidence to prove what they
had done and were doing, by saying a dispatcher claimed she threatened to blow up the
barriers. The Park Rangers went along with this and when she said the call to dispatcher
was recorded and she would file complaint for such lie, the Rangers still refused to do
anything about the residents violating Title 36 stopping peoples right to access the lake.
Later Plaintiff did record the dispatcher confirming the deputies did lie she said no such
thing about saying the plaintiff made any kind of comments.

They just made that up to intimidate her with threats of implying malicious prosecution
if she continued to stand up for right to access the lake there. Instead the Park Rangers
allowed others to assault and harass herself and others, while allowing them to repeatedly
go past the barriers and load their boats there and park their boats on the shore for days
on end blocking others from using the shore there. They even laughed at people saying if
they did not stop they would call the authorities saying go ahead they like us. ALL
recorded. The blocks block even pedestrian access which is violation of law.

USACE saying they were putting barriers up to block vehicles and refusing to take

P.4
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 5 of 14

evidence from others of videos and pictures that the residents on Boston street were
indeed launching their boats past the barriers in front of all to see and basically laughing
in everyones face. Few lawyers will take a case unless alot of money in damages is to be
made and few can afford the many thousands of dollars to take this to court so they
defiantly acted like your not rich and you cant fight us so suck it. All incidents are

recorded as evidence by many. They even stake to ground with ropes their boats.

5. It does not protect the shoreline to allow large boats to park right up to dry land or
near it where bottom of the boat touches the ground and launch boats. The rangers are not
there unless someone calls to complain so they refuse to take evidence to prove what they
are doing because they know they are doing it and they also allowed private fence in the
water at end of Boston street. Claiming to be preserving shoreline as reason to close the
road and block the end of roads while ignoring evidence and allowing shoreline parking
of boats, fence barriers, private use by renters in violation of Title 36 to not allow, is not
an excusable reason to cut off access to roads there and then deny pedestrian access to
disabled people by making it harder to get to the shoreline with half a road blocked, is

discriminating to disabled people for equal access to even pedestrian access.

6. . Mooring rules do NOT allow large boats to use shoreline as a parking lot for days on
end which blocks others from shoreline fishing. Around a lake especially in low market
neighborhoods lake access roads is a very important part for property values. This lake
access roads have always been open and maintained by the county and many people have
signed the petitions stating as such. MANY people have witnessed the county
maintaining the roads all the way to the end and it was always used for driving to the end
of the road to park. Taking 300 feet of a road making the shoreline few hundred feet away
and denying even allowing pedestrians to use electric wheelchair is ADA violation.

The USACE putting huge ugly blocks that block even large persons from passing them
is blocking pedestrian access in violation of federal law. They put a sign in a nice
neighborhoods. It is unequal treatment to put only a sign in a nicer home neighborhood
and ugly concrete blocks that block even people from walking to the shore. They are

PS
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 6 of 14

forced to trespass on lots adjoining the road to get to the shore for pedestrian access.

7. Plaintiff met twice with the Lake Eufaula project manager in his office about the end
of the road being now 250 and more feet from the shoreline and people who are disabled
having to walk so much farther, and the issue of the stopping golf carts from using that
part of the road to get closer to the shore. Elderly and disabled now simply cannot go
there. Plaintiff is a disabled person under ADA with severe Spine disease that affects
balance, pain, and uses a walker and disabled scooter. Every disc in her spine is herniated
and she has had multiple spine surgeries and fusions. Pain levels vary from day to day, so
not being able to get to the shore and park to the end of the road as everyone always have
is a big deal. Being denied equal pedestrian access by their redefining what access is as
will be explained, and denying electric wheelchair or scooter in the lake road she and
others invested in when buying their home to have local access to from their home is
discriminating. Title 36 forbids USACE from restricting pedestrian access. Their saying
disabled people cannot use an electric wheelchair or scooter does just that also in

violation of ADA. Blocking pedestrians with huge blocks also is violation.

8. Originally the Project manager suggested possibly entering the agreement to have a
local group or organization to maybe sign agreement with USACE to allow a parking
area at the end of the road there but at cost of the people. Plaintiff formulated such group
and collected signatures for the petition to have this and how the road was always used by
the public and maintained by the county. Yet when the local residents kept running off
visitors and local residents from the shoreline there the Park Rangers were allowing this,
and their putting fence in the water along with launching boats there. Plaintiff then called

the district office about the rangers conspiring with the residents to allow this.

9. .The corp manager then retaliated by saying because someone called District he would

not allow ANYONE to enter agreement to have parking there at end of road at cost of

people which helps the local disabled people herself included and protect the property

values at least some. Instead of dealing with the residents abuse of running people off and

launching boats past the barrier and putting fence in the water he punished the victims
P.6
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 7 of 14

and violated their rights to petition to higher command for the abuses. Such is abuse of
right to petition to address grievances deny due process and discriminate against equal

access to the lake there for disabled pedestrians.

10. _ Worse, the USACE created a special permit for disabled persons to use vague
description of motor ATV type vehicle like a golf cart or ATV. In non developed lake
areas. Yet he said they have never granted such permit even one time. This is because
they have gone beyond their authority and redefined what “access” means for disabled
people. He said if someone has any access at all to a recreation facility within 7 miles

from their home they can not have the permit to use ATV or golf cart.

11. Out of 800 shoreline miles only one facility is ADA compliant. If it is not ADA
compliant then they can not say a disabled person has “access”. TRUE access is ADA
compliant equal access. After plaintiff did complain to District about the actions of local
residents running off others and launching boats and hogging the shoreline using shore as
parking lot, putting barriers in the water etc, putting stakes in the land with ropes people
can trip over harming the shoreline in violation of federal law, the corp manager got
angry and even then tried to suggest that not even electric wheelchairs or disabled
persons scooter is allowed at the end of the road near the shoreline.

Keep in mind this is a public road that was take n without notice, USACE allowed
the public to believe was controlled by the county who did in fact maintain such road for
decades with tax payers money and federal funds they got for recreation access roads. So
to refuse even pedestrian access to disabled people who cannot walk on a roadway, is just
hateful and not serving any good purpose. Evidence is available to prove county
maintained the road no matter what the USACE or county may say. Any testimony by
either the county has not maintained the entire roads for decades can be proven as false
and impeached. The blocks also block people from entering the shoreline area. There is
only about 1.5 feet between the blocks so large persons or person as plaintiff who uses a

walker can not enter forced to enter grass areas of people edge of property to enter the

P.7
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 8 of 14

lakeshore area. This violates Title 36 that clearly says USACE can not prohibit or hinder

pedestrian access, or allow anyone to hinder them.

12. Piaintiff does not believe a permit to use a wheelchair should ever be required on a
road near the shoreline. Nor should the USACE be allowed to only have one ADA
compliant facility in a lake 800 shoreline miles. ONLY if there is significant cost and
burden should a facility not become ADA compliant. Having appropriate pathways
around buildings and recreation sites that they take money from the public to use should
be inclusive of disabled people. Instead they take public roads that have been open to
local residents and public for decades and disallow wheelchairs equal access to pedestrian
areas. Refusing to allow even public to pay for such parking area because he got mad
when a person used right to petition district about local conspiracy of afore said actions is
retaliatory in nature and violates 42 U.S. C. 1983, 1985, and 1986, (3).

13. Plaintiff spoke to the Legal Counsel once in Tulsa District putting forth her belief
there is at the least prescriptive easement to the end of the road and also described the
park rangers allowing the 2 residents to try to run off visitors when clearly Title 36
prohibits any interference with pedestrian access. Also the allowing them to launch boats
past the barrier but no one else can, using the shoreline as boat parking lot for several
boats and jet skis, putting fence barriers in the water etc. They said they would get back

with plaintiff and a month went by and she heard nothing, while the abuses continued.

14, She called the park Rangers a couple more times trying to get the issue resolved
about the boats and fencing in water and either got the run around or told they can do
what they want basically depending on who was speaking. The ranger kept bringing up
the barrier in the road issue as if that was the only reason plaintiff called and he was told
repeatedly that issue is being referred to legal counsel and may go to court if not resolved

and did not wish to discuss that with him repeating what her call was about to him.

15. The Tulsa once routed her to an Oolagah lake manager deliberately having someone
who has no jurisdiction in any matter of the park ranger issues and boats etc, to hinder
P.8
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 9 of 14

getting any resolution. Then the phone receptionist said her call was returned. After she
was given the Commanders name and address to write, 2 park rangers showed up on her
porch yelling for her to answer the door. She was resting from surgery undressed, and had
no desire to have any kind of visitors for any reason. The Chief of operations mailed her a
letter saying plaintiff was not allowed to call since she mentioned a possible suit and only
to write him to further hinder _ ability to go to highest level of administrative remedy
and resolution in the matter.

The letter also falsely accused her of calling about the barriers in the road apparently
reported by the scamming park rangers who plaintiff had to tell repeatedly purpose of her
call was not about the barriers. The issues of the privatization of the shoreline was

deliberately ignored and acting like no such complaint existed violates due process.

16. Acopy of this suit shall be copied to the commander for the district. Any actions in
retaliation by the defendants plaintiff wishes to reserve for additional acts to add to this

claim.

17. WHY would local residents launch their boats past the barriers in plain sight for all to
see who had been cut off after decades of use of the lake there but for they KNEW they
would get by with it. WHY would residents boldly run up to people in plain sight for all
to see and threaten them online to do more for trying to do a petition for such issue but he
knew he would not be accountable? WHY would said renter tell people it is their lake
their road and run off multiple people from the shoreline knowing it violates Federal law

but they KNOW the park rangers and manager would do nothing?

18.. The lake project manager said at one point they would put cameras down there to

catch any violators but was a lie as they not only did not do that but refused to take

multiple people’s pictures and videos to prove what was going on. The park rangers flatly

said they can park on the shoreline in violation of mooring rules and refused to do

anything about the barriers put in the water by the renters. There are docks for a reason

and rules about mooring and docking for a reason. One is to protect the shoreline and also
P.9
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 10 of 14

to prevent privatizing of shoreline that interferes with others rights to access the lake

there. They even put stakes in the ground and ropes tying the boat blocking shore too.

19. Itis outrageous that the renters do not even pay property taxes and all the rest of the
community does and their tax dollars have gone to paying for the upkeep of the roads
now blocked by USACE. The reasons to close a road always left open, which they let
people believe the county had control, to cause it to cut off disabled people and only
private use by renters at end of one street has not only no good reason to do such a thing
but steps outside their scopes of employment as conspiracy to violate civil rights
knowingly has been held by various federal courts as not a part of their job duties.
Delivering a letter to hurry up and cut plaintiff off from contacting the commander when
the letter was already mailed out is not part of his job duty and acting as mail carrier is
not either. Certainly not to stand on someones porch and yell until they answer the door

when uninvited. Such is retaliation, intimidation, trespass, and due process violation.

20. Making an open road closed and pedestrian access only should be equal to all people
not exclusive to home owners with disabilities or any disabled persons for that matter.
Having a vaguely described permit for motor vehicle allowed in pedestrian access areas
like golf cart or ATV then later when spiffed about using constitutional right to petition to
higher authority then suggest not even electric wheelchairs or disabled scooters can be

used is retaliatory in nature violating rights of disabled.

21. Redefining what access to disabled persons should mean steps out of proper authority

exceeding what their purpose to manage lakes is. Please declare as such.

22. . The USACE has easement title only to the lots at the end of the roads in question
and strictly for the only purpose as is stated in the deed, to control flowage and prevent
structures from being built on said lots not the road or use of road. In fact the deed clearly
said the easement is subject to road easements. So any secretive sale of the end of the
road to USACE with no notice to tax payers or property owners who’s rights

P.10
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 11 of 14

would be affected should be null and void. Please declare as such.

The road by the lots they have easement title only to strictly for flowage and prevent
structures built on such lot should not then later sell a public road with no notice to the
public and hide it from the public until almost 60 years later, far exceeds the purpose they
own the lots that adjoin the road to begin with. Putting eyesore ugly concrete blocks in
the road is a nuisance, and harms values to properties. The conduct to allow renters to
launch boats , use private use of the shoreline parking heavy boats on the shoreline using
shoreline for parking lot for boats for days on end blocking others from use of the shore
to fish as they have for decades, contradicts any excuse or alleged reason to put barriers

in the road. Blocking pedestrian access with them certainly is not allowed.

23. For reasons stated herein, plaintiff does request Judicial Review by this Honorable
court and grant declarative injunction and other injunctions. USACE receives federal
appropriations to manage lake areas for specific purposes. They have easement title only
to lots near shoreline on Cleo and Boston Street which is subject to road easements. They
allege they were given the end of Boston Street and Cleo street to do as their purpose
serves. They chose to leave said end of road open to the public who has been unaware of
any said surrender of the road since the 60’s. They allowed all people to advertise local
access to lake there and ability to have room to park at the end of the road making it
easier for disabled local residents and other visitors to visit the shoreline there. The
ground is very level and easy for persons to manuever for shoreline fishing which is
allowed with even pedestrian access.

Equal access to the lake roads for the neighborhood that homebuyers invested in should
be equal to all. Not tell disabled persons they cannot use it to go elsewhere as lake
manager has. He is recorded saying just that. The county receives federal funds to
maintain the roads and USACE has allowed the county to maintain the end of the roads
there for decades with using taxpayers money. Property taxes for the county contribute to
road maintenance budget. The federal funds for the county for recreational lake access
roads also contributed to said roads. So USACE acting like they never gave any
permission to the county to maintain and control such end of roads is a sham and fraud. It

P11
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 12 of 14

can be proven they not only allowed the county to control and maintain the roads they let
people believe with county platts at deed office showing county had control not USACE.
Further, to abandon a road to USACE if they did so legally must only be to purpose
they have the lots easement title to begin with. The public roads adjoining the land lots
they have easement only title to was to prevent building structures and to control flowage
to allow lake flooding there if needed. It has not ever been to deny parking or access to
disabled persons who use electric wheelchairs or scooters who live nearby or even to
general public. Telling disabled people who live near they cannot have equal access as to

other residents is not only in excess of their authority it violates ADA title 1 and 23,

24. For any acts this court accepts done by defendants that are outside scope of
employment or exceeding authority plaintiff requests order to cease such acts and declare
such acts are outside scope of employment and or in excess of their authority. Judicial
review with declarative injunctions and other injunctions should be allowed by this
Honorable court. Any torts committed by defendants considered by this court to be
outside of scope of employment as alleged herein, plaintiff does request to be litigated by
jury trial as allowed in this Honorable Court. Any torts which punitive damages is
allowed outside of any immunity by said defendants Plaintiff request as a jury sees fit.

Plaintiff is mostly interested in getting injunction and declaration to protect equal
access rights to the local lake access roads, and for appropriate improvements by USACE
to recreational facilities that take money from people to use. Having only one facility
ADA compliant out of over 800 shoreline miles is not equal access to the public. People
should not have to drive hundreds of miles to get to an ADA compliant facility which the
entity gets appropriations for money to operate the lake recreation facilities and in general
the lake shorelines. USACE has authority to enforce federal law to prohibit persons from
terrorizing visitors from using shoreline and prevent private use and hogging of
shorelines. Their not only failure to do such is beyond negligence causing extreme
distress to plaintiff and others, but is willful to claim to close roads they have had open
for 60 years to prevent harm to shorelines while conspiring to privatize to certain renters
who live near shoreline.

P12
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 13 of 14

It is a conspiracy to refuse to take petitions and evidence to prove what the citizens are
doing, and openly violating mooring rules, their own rules, lying to the public saying the
renters can hog the shoreline with their boats. They are recorded saying such lies. When
agency or entity violates its own rules and willfully violate rights to give private access to
others, then retaliate when one tries to get such wrongs resolved at higher authority, such
requires intervention by the court.

Plaintiff respectfully requests that any denial they answer with that can be proven as
lies be treated as wilful perjury and impeachment allowed. Punitive damages for
harassment to plaintiff should be allowed for such retaliation. Due process and right to
petition government agency and prevent exhausting all levels of the agency by retaliating
if Plaintiff goes above lake managers position to complain is harmful to freedom and

balance and checks of powers principles of this nation.

25. Plaintiff requests that this Honorable court declare that it is duty of the USACE to
enforce the law to all citizens and not give free ride tickets to the renters who are clearly

being allowed private sole use of the shoreline at end of Boston street.

26. That this Honorable court declare that the purpose of the easement title should match
any rights to the road they may have and sale of the road without giving notice to the
taxpayers who’s rights are affected as is required by both state and federal law, hiding the
fact it is controlled by the corp by the county platt showing it is not in county office for
those who check when buying properties and allowing taxpayers money to go to county

maintaining the roads along with federal funds being used too.

27. Not putting any signs to prevent use of the lake they admit they knew was being done

created in the very least a prescriptive easement right.

28. Declare that pedestrian access should be equal to all residents and property owners
who invested for decades into use of such lake access roads and shoreline there, certainly

not to go out of their way to exclude disabled people.

P.13
Case 4:19-cv-00406-JED-CDL Document 2 Filed in USDC ND/OK on 07/23/19 Page 14 of 14

29. That USACE should have more than one ADA compliant recreational facility around

a lake that is over 800 shoreline miles, There is no justification to not do so.

30. Declare that the USACE cannot redefine access, any policy they are allowed to
have to allow disabled persons to use their local shoreline should be 7 miles to nearest

ADA compliant access facility not just any access facility.

STATEMENT OF REQUEST FOR JURY TRIAL

For any acts decided by this Honorable court to be outside scope of employment or

allowable for a jury trial, Plaintiff does request such trial to be held in this court in Tulsa.
Lrg Sf bor

Melissa Phillips Pro Se Plaintiff

POB 261 Canadian, OK 74425

918 470 2140

generalaccount7@ yahoo.com

CERTIFICATION OF SERVICE

This is to certify that this petition shall be served by process server to the defendants
listed at Department of the Army Tulsa District Corps of Engineers. 1645 South
101" East Avenue, Tulsa, Oklahoma 74128-4609 and such service shall be filed in

court. \

2 , \
<p Wie Bax, BME 5
Melissa Phillips Pro Se Plaintiff
Pob 261
Canadian, OK 74425
918 470 2140
eneralaccount7(@yahoo.co

 

P.14
